DETAILED ACTION
This is a response to Application # 16/441,072 filed on June 14, 2019 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 1-7, 12, and 19 are rejected under 35 U.S.C. § 112(b) and claims 1-20 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed June 14, 2021 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and has been placed in the application file and the information referred to therein has been considered as to the merits.  

Specification
Claims 4, 11, and 18 refer to the content being “singular,” which lacks antecedent basis in the specification.

Claim Interpretation
Claim 8 recites a “computer program product comprising a computer readable storage medium.” The plain and ordinary meaning of a “computer readable storage medium” includes both statutory and non-statutory subject matter. See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (P.T.A.B. 2013) (precedential). In the Specification of the present application, the “computer readable storage medium” is defined to explicitly exclude transitory media. (Spec. ¶ 65). Thus, the “computer readable storage medium” shall be interpreted to exclude transitory media. If this is not Applicant’s intended interpretation, the examiner recommends amending the claim to better define the intended interpretation.
	
Claim Interpretation - 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim 
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), Applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f).

Claim Objections
Claims 1-20 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 15 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request, otherwise, appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “the processing unit” at line 3 lacks antecedent basis and appears to refer to the “processor” claimed in line 2.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “the content manager” in line 11 lacks antecedent basis and appears to be superfluous. Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  the limitation beginning at line 4 begins at a different tab stop than the remainder of the limitations. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 12, and 19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1-3 and 5, these claims includes at least one of the claim limitations “knowledge engine,” “content manager,” “platform manager,” and “director” that invoke 35 U.S.C. § 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, in computer-implemented claims that invoke 35 U.S.C. § 112(f), “the specification must disclose an algorithm for performing the claimed function.” MPEP § 2181(II.)(B.), citing Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d 1328, 1333, 86 USPQ2d 1235, 1239 (Fed. Cir. 2008). Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. § 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 4, 6, and 7, these claims depend from one of the claims above and, therefore, inherit the rejection of that claim.

Regarding claims 5, 12, and 19, these claims include the limitation “coordinate the first and second temporal delays to the first and second platforms based on the content evaluation and expected platform behavior” or similar. Neither these claims nor their parent claims calculate any form of 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Lundh et al., US Patent 9,037,676 (hereinafter Lundh) in view of P B et al., US Publication 2018/0114278 (hereinafter P B).

claim 1, Lundh discloses a system comprising “a processor operatively coupled to memory.” (Lundh col. 15, ll. 26-32). Additionally, Lundh discloses “a knowledge engine in communication with the processing unit, the knowledge engine to separate content creation from content publication” (Lundh col. 3, ll. 17-24). Further, Lundh discloses “the knowledge engine comprising: a content manager to detect content creation prior to publishing the detected content on a platform” (Lundh col. 3, l. 66-col. 4, l. 2) by acquiring (i.e., detecting) the content prior to publishing. Moreover, Lundh discloses “the platform manager to identify and analyze published content on the one or more monitored publication platforms” (Lundh col. 4, ll. 9-11) by analyzing the media. Likewise, Lundh discloses “a director to derive a model to infer a temporal delay to publish the detected content to the one or more publication platforms subject to monitoring by the platform manager” (Lundh col. 9, ll. 36-60) where the intelligence component infers satisfaction of a series of conditions including the publication delay. The recitation that the platforms are “subject to monitoring by the platform manager” does not appear to require the performance of the monitoring. Lundh also discloses “the director to schedule publication of the content detected by the content manager, the publication schedule based on the derived model and inferred temporal delay; and publication of the detected content by the director to one or more designated publication platforms at a time identified by the inferred delay, wherein the publication separates content creation from content publication” (Lundh col. 11, ll. 29-49) by determining that the threshold of publish time has been met and publishing the content. Because this is done after a time delay, it is “separate[d]” from the content creation.
Lundh does not appear to explicitly disclose “a platform manager to monitor one or more publication platforms in real-time.”
However, P B discloses “a platform manager to monitor one or more publication platforms in real-time” (P B ¶ 68) by monitoring social media services for analytical purposes in real-time.
same field of endeavor,” namely that of media publishing systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lundh and P B before him or her to modify the platform manager of Lundh to include the real-time analysis of P B.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Lundh teaches the “base device” for calculating a publication delay for media. Further, P B teaches the “known technique” for analyzing platforms in real-time that is applicable to the base device of Lundh. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because real-time analysis is a well-known and understood and capable of being incorporated by one of ordinary skill in the art.
	
	
Regarding claim 8, it merely recites a computer program product for embodying the system of claim 1. The computer program product comprises computer software modules for performing the various functions. The combination of Lundh and P B comprises computer software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 15, it merely recites a method implemented by the system of claim 1. The method comprises computer software modules for performing the various functions. The combination of Lundh and P B comprises computer software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

claims 2, 9, and 16, the combination of Lundh and P B discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, Lundh discloses “wherein the director derives a first temporal delay associated with a first publication group and derives a second temporal delay associated with a second publication group, the first temporal delay being different than the second temporal delay” (Lundh col. 7, ll. 2-6) by determining a first publication time for a first group and a different publication time for a second group. Further, P B discloses “a first publication platform and a second publication platform (P B ¶ 39) by disclosing “one or more” platforms. Thus, a person of ordinary skill in the art prior to the effective filing date would have recognized that when P B was combined with Lundh, the publication groups of Lundh would be the platforms of P B. Thus, the combination of Lundh and P B at least teaches and/or suggests the claimed limitation “wherein the director derives a first temporal delay associated with a first publication platform and derives a second temporal delay associated with a second publication platform, the first temporal delay being different than the second temporal delay.”
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Lundh differs from the claimed invention by including generic “groups” in place of the claimed “platforms.” Further, P B teaches that multiple platforms were well known in the art. One of ordinary skill in the art could have predictably substituted the specific groupings of platforms for the generic groups because both are merely groupings of data.

Regarding claims 3, 10, and 17, the combination of Lundh and P B discloses the limitations contained in parent claims 2, 9, and 16 for the reasons discussed above. In addition, the combination of Lundh and P B discloses “further comprising the director to publish the detected content to the first publication platform from a first account and publish the detected content to the second publication where YouTube, Facebook, and Twitter all require separate accounts.

Regarding claims 4, 11, and 18, the combination of Lundh and P B discloses the limitations contained in parent claims 2, 9, and 16 for the reasons discussed above. In addition, the combination of Lundh and P B discloses “wherein the published schedule of the detected content is singular for multiple platforms and multiple accounts” (Lundh col. 7, ll. 2-6) where the content is a singular content shared to multiple groups.

Regarding claims 5, 12, and 19, the combination of Lundh and P B discloses the limitations contained in parent claims 2, 9, and 16 for the reasons discussed above. In addition, the combination of Lundh and P B discloses “wherein the detected content includes a first content and a second content, the first and second content being different” (P B ¶ 25) by disclosing that there are “multiple media content items.” Further, the combination of Lundh and P B discloses “further comprising the director to: evaluate characteristic data of the first and second content” (Lundh col. 4, ll. 9-11 and P B ¶ 27) by analyzing the media items. Moreover, the combination of Lundh and P B discloses “infer first and second temporal delays for publication of the first and second content” (Lundh col. 9, ll. 36-60 and P B ¶ 25) by inferring the temporal delays for all content to be published, and one of ordinary skill in the art would recognize would be the first and second content of P B. Finally, the combination of Lundh and P B discloses “coordinate the first and second temporal delays to the first and second platforms based on the content evaluation and expected platform behavior” (Lundh col. 11, ll. 29-49) by publishing the content according to the time delays.

claims 6, 13, and 20, the combination of Lundh and P B discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Lundh and P B discloses “wherein the publication platform is a social media platform” (P B ¶ 73) where YouTube, Facebook, and Twitter all social media platforms. Further, the combination of Lundh and P B discloses “publication of the detected content with respect to the inferred temporal delay masks social media behavior” (Lundh col. 11, ll. 29-49) because the delay in publishing separates the content creation from content publication, and the present specification defines “mask[ing] behavior, such as social media behavior” as being the natural result of this separation. (Spec. ¶ 49).

Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Lundh in view of P B as applied to claims 1 or 8 above, and further in view of Numata et al., US Publication 2018/0357526 (hereinafter Numata).

Regarding claims 7 and 14, the combination of Lundh and P B discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, the combination of Lundh and P B does not appear to explicitly disclose “wherein the inferred temporal delay is random.”
However, Numata discloses that it is well-known in the art to publish media based on a random temporal delay. (Numata ¶ 248). Thus, a person or ordinary skill in the art prior to the effective filing date would have recognized that when Numata was combined with Lundh and P B, the inferred temporal delay of Lundh and P B would be random, as taught by Numata. Therefore, the combination of Lundh, P B, and Numata at least teaches and/or suggests the claimed limitation “wherein the inferred temporal delay is random,” rendering it obvious. 
Lundh, P B, and Numata are analogous art because they are from the “same field of endeavor,” namely that of machine learning systems. 

The motivation for doing so would have been that the delay allows for increased sympathetic responses, (Numata ¶ 248) which is desirable for increasing the potential reactions and views to media posted on social networks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Allair et al., US Publication 2007/0038567, System and method for managing a content publishing platform, including real-time analysis. 
Ott, IV, US Publication 2007/0245020, System and method for scheduling social media content.
Kucera, US Publication 2012/0096046, System and method for publishing media with a delayed time interval. 
Davis, US Publication 2015/0347969, System and method for managing a content publishing platform, including real-time analysis. 
Mercury et al., US Publication 2019/0087519, System and method monitoring media in real-time.
Sreenivasa et al., US Publication 2019/0163459, System and method for publishing media with a delayed time interval. 
Duddu et al., US Patent 8,762,462, System and method for suggesting content for delivery.
Dassa et al., US Patent 9,002,858, System and method for prioritizing media publication.

Vaze et al., US Patent 10,482,376, System and method for managing a content publishing platform, including real-time analysis. 
Tseng, US Patent 10,542,090, System and method for publishing multimedia objects. 
Menon, US Patent 10,552,701, System and method for analyzing media using machine learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176